DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 16 March 2020, have been considered.

Drawings
The drawings received on 16 March 2020 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Comment
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
1. The primary reasons for allowance for claim 1 is that applicant’s claimed invention includes a liquid discharge head having a plurality of pressure chambers, a plurality of nozzles, a common supply channel mainstream, a common collection channel mainstream, a supply-side filter in the common supply channel mainstream, and a bypass channel bypassing the supply-side filter and communicating the common supply channel mainstream with the common collection channel mainstream, the bypass channel being connected to the common supply channel mainstream at a downstream of the supply-side filter in a direction of flow of the liquid along a longitudinal direction of the common supply channel mainstream.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
2. Claims 2-4 and 8-16 are allowed for being dependent upon claim 1.

4. Claims 6 and 7 are allowed for being dependent upon claim 5.
Japanese Patent No. 9-141890 to Hara discloses an inkjet recording apparatus (Drawing 1) having a plurality of pressure chambers (Drawing 8, element 13), a plurality of nozzles (Drawing 8, element 15), a common supply channel (Drawing 2, elements 44, 48), a supply-side filter (Drawing 2, element 42) in the common supply channel, and a bypass channel (Drawing 2, element 45) bypassing the supply-side filter and communicating the common supply channel (paragraphs 0017-0018).  However, Hara fails to disclose a common collection channel.
United States Patent No. 8,684,507 to Uezawa discloses a liquid ejecting head (Fig. 3, element 100) having a plurality of pressure chambers (Fig. 3, element 12), a plurality of nozzles (Fig. 3, element 21), a common supply channel (Fig. 3, element 120), a common collection channel (Fig. 3, element 150), a supply-side filter (Fig. 3, element 131) in the common supply channel, and a bypass channel (Fig. 3, element .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810.  The examiner can normally be reached on M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GEOFFREY S MRUK/           Primary Examiner, Art Unit 2853                                                                                                                                                                                             	02/25/2021